Citation Nr: 1146234	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA pension benefits in the amount of $48,503.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel





INTRODUCTION

The Veteran served on active duty from April 1974 to December 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 decision of the Committee on Waivers and Compromises (COWC, or Committee) of the Debt Management Center in Philadelphia, Pennsylvania, which denied the Veteran's request for waiver of recovery of an overpayment of VA pension benefits on the basis that collection of this debt would not be against equity and good conscience.  In June 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Historically, the Veteran was in receipt of VA improved pension benefits.  A May 2002 letter indicates that he was being paid as a veteran with two dependents (his wife and his child) at a rate based on a countable income of $11,280.  This income represented his wife's earnings; the Veteran himself had reported no income from earnings, Social Security, retirement, or other sources.  According to the May 2008 COWC decision, the Veteran telephoned the VA on January 31, 2008, and reported that he had been working as a house builder since 2005 and that he had gross wages totaling $60,000 in 2005, more than $60,000 in 2006, and $89,000 in 2007.  

In February 2008, the VA terminated the Veteran's pension, effective February 1, 2005, creating the overpayment of $48,503.00.  The Veteran was notified of the creation of this overpayment and, in May 2008, requested a waiver of recovery of this debt on the basis that collection would create financial hardship.  In support of his request, the Veteran submitted a financial status report (VA Form 20-5655) in which he reported $0 in income and assets; he also reported owing $50,000 on two automobiles and he did not complete information regarding his average monthly expenses.  

In May 2008, the COWC denied the Veteran's request, stating that he had not provided the VA with sufficient employment and financial information to determine if financial hardship existed or if there was unjust enrichment.  Thereafter, in June 2008, he submitted an updated financial status report in which he noted that he had $0 in monthly expenses and $50,000 in assets on two automobiles (he noted that his brother was making the payments for him at this time).  

In April 2009, the RO requested that the Veteran submit an updated financial status report based on the fact that he was, once again, in receipt of VA pension benefits.  The Veteran did not respond to the RO's request.  Instead, in his December 2009 substantive appeal, the Veteran indicated that he notified the VA in writing about his employment and earnings on three separate occasions prior to January 31, 2008, but that the VA continued to send him his pension benefits.  Additionally, the Veteran noted that he was unable to obtain help from a "VA representative" because he had no transportation.  

Relevant legal authority requires that, unless the Secretary finds a statutory bar to waiver of recovery of an overpayment on the basis of fraud, misrepresentation or bad faith of the claimant (see 38 U.S.C.A. § 5302(c) (2002)), there are six elements for considering whether repayment of an indebtedness would violate principles of equity and good conscience.  38 C.F.R. § 1.965(a) (2011).  The first two equity and good conscience elements to consider are the fault of the debtor, and balancing the fault of the debtor and VA.  Id.

Here, the Board notes that it appears that several documents are missing from the claims file that are relevant to the issue of whether repayment of an indebtedness would violate principles of equity and good conscience.  Specifically, the May 2008 COW decision and December 2009 SOC referenced letters sent by the Pension Management Center to the Veteran on November 26, 2007, and December 31, 2007, pertaining to his pension award.  Also missing is documentation pertaining to the aforementioned January 31, 2008, telephone call in which the Veteran notified the VA of his employment since 2005 and his earned income for 2005, 2006, and 2007.  The claims file also does not contain the February 27, 2008, letter from the Debt Management Center referenced in the December 2009 SOC which notified the Veteran of the termination of his pension and resulting overpayment.  

The Board is required to conduct a de novo review of the record in adjudicating the issue(s) on appeal.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.7 (2011).  Thus, it is necessary that the claims file be accurate and complete.  Hence, further action is needed and, on remand, the RO should make an attempt to obtain these missing documents and associate them with the claims file.  

For similar reasons, the RO should also attempt to locate and associate with the claims file any additional, relevant evidence pertaining to the Veteran's pension award, including any improved pension eligibility verification reports (EVRs) (VA Form 21-0517) for the years 2005, 2006, or 2007, and any correspondence from the Veteran that contains information regarding a return to work.  

Also, as a final point, the Board notes that the Veteran most recently submitted a financial status report in June 2008.  Since it appears that he began receiving VA pension benefits following such date, and there is some indication that he may no longer have his automobiles, it would be useful to obtain a current financial status report to determine how the Veteran's circumstances might have changed since 2008.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should locate and associate with the claims file the November 26, 2007, and December 31, 2007, letters from the Pension Management Center which notified the Veteran of information pertaining to his pension award; the February 27, 2008, letter from the Debt Management Center, which notified the Veteran of his debt and waiver rights; any documents pertaining to the January 31, 2008, telephone call in which the Veteran notified the VA of his employment since 2005 and his earned income for 2005, 2006, and 2007; and, any additional, relevant evidence pertaining to the Veteran's pension award, to include any EVRs (VA Form 21-0517) for the years 2005, 2006, or 2007, and any correspondence from the Veteran that contains information regarding his returning to work.

2.  The RO should request that the Veteran complete a VA Form 20-5655 (Financial Status Report), listing his monthly income, monthly expenses, assets, and debts, and include any supporting evidence and/or records.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional development deemed warranted, the RO should readjudicate the Veteran's request for waiver of recovery of an overpayment of VA pension benefits in light of all pertinent evidence and legal authority.  

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to include consideration of whether the debt was properly created), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

